Blackburn, Judge,
concurring in part and dissenting in part.
I must dissent from the majority’s opinion because it is an advisory opinion. With respect to the judgment rendered by the majority, I agree that the trial court properly denied the defendants’ motions for summary judgment; however, I dissent from the majority’s judgment wherein it affirms the trial court’s grant of summary judgment to State Farm.
Here, the parties agreed to “assume” Gray’s residency, and the trial court reserved such issue for jury determination. Inasmuch as a jury’s ultimate determination of the issue of Gray’s residence at the time of the collision could well moot the grant of summary judgment by the trial court and any ruling on such grant by this Court, the grant of partial summary judgment to State Farm was improper. While the parties are free to stipulate facts, they cannot be assumed for summary judgment purposes or for appeal. On summary judgment, there must be no issues as to material facts on appeal, they must be undisputed, stipulated, or resolved by the trier of fact. Summary judgment is not proper where there is a question of fact which requires jury determination. See OCGA § 9-11-56.
*513Decided December 1, 1998
Young, Thagard, Hoffman, Scott & Smith, F. Thomas Young, Henry P. Scott, for appellant (case no. A98A1258).
Preston & Preston, Robert H. Preston, for appellants (case no. A98A1259).
Irwin & Crist, R. Chris Irwin, for appellant (case no. A98A1260).
Roy E. Harkleroad, for appellant (case no. A98A1261).
This Court does not issue advisory opinions, that is, an opinion based on hypothetical or assumed facts. As Judge Beasley stated in In the Interest of 1. B., 219 Ga. App. 268, 269-270 (464 SE2d 865) (1995) (physical precedent only): “The role of the judiciary is to address ‘justiciable cases.’ Thompson v. Talmadge, 201 Ga. 867, 874 (1) (41 SE2d 883) (1947). ‘A controversy is justiciable when it is appropriate for judicial determination. It must be definite and concrete, touching the legal relations of parties having adverse legal interests, rather than being hypothetical, abstract, academic or moot.’ Allstate Ins. Co. v. Shuman, 163 Ga. App. 313, 315 (3) (293 SE2d 868) (1982). ‘A controversy is “justiciable” when there are interested parties asserting adverse claims upon an accrued state of facts. (Cit.)’ Mayor &c. of Savannah v. Bay Realty Co., 90 Ga. App. 261, 262 (1) (82 SE2d 710) (1954). Bankers Life & Cas. Co. v. Cravey, 90 Ga. App. 113, 119 (82 SE2d 150) (1954), clearly states: ‘The courts do not concern themselves with the solution of academic problems or the determination of dead issues.’ ”
The rulings of this Court become the law of the case as do the facts upon which our opinion is based, and must be based. OCGA § 9-11-60 (h). If Gray is a resident of Winkler’s household for the purpose of this appeal, the general rule would require that such fact is established for any other litigation in this matter under the law of the case rule. We are not free to “assume” that Gray was a resident of Winkler’s household on the date of the collision, as this fact is in dispute and has been reserved for later determination by a jury. Summary process could not be appropriate until after this issue of fact has been resolved. State Farm has acknowledged in its brief that there is coverage for Winkler if Gray was not a resident of the Winkler household on the date of the collision.
For these reasons, I would reverse the grant of partial summary judgment to State Farm, affirm the denial of defendants’ motions for summary judgment, and remand the case to the trial court for the resolution of the factual issues.
I am authorized to state that Judge Eldridge joins in this opinion.
Farrar & Hennesy, Curtis Farrar, for appellants (case no. A98A1262).
John T. Croley, Jr., for appellee.